Exhibit 10.4

 

Execution Version

 

PAYMENT AGREEMENT AND RELEASE

 

This PAYMENT AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
March 22, 2010, by and among Deerfield & Company LLC, an Illinois limited
liability company (the “Issuer”), Deerfield Capital Corp., a Maryland
corporation (“DFR”), each of the holders listed on Schedule A attached hereto
(each a “Series A Holder” and collectively, the “Series A Holders”) and each of
the holders listed on Schedule B attached hereto (each a “Series B Holder” and
collectively, the “Series B Holders”) (each Series A Holder and Series B Holder
shall be referred to herein as a “Holder” and collectively, the “Holders”),
Wendy’s/Arby’s Group, Inc. (formerly known as Triarc Companies, Inc.) (“WAG”),
as collateral agent under the Series A Purchase Agreement (as defined below)(in
such capacity, the “Series A Collateral Agent”), WAG, as administrative holder
under the Series A Purchase Agreement (in such capacity, the “Series A
Administrative Holder” and together with the Series A Collateral Agent,
collectively, the “Series A Agents”), WAG, as collateral agent under the
Series B Note Purchase Agreement (as defined below) (in such capacity, the
“Series B Collateral Agent”), and Spensyd Asset Management LLLP, as
administrative holder under the Series B Note Purchase Agreement (in such
capacity, the “Series B Administrative Holder” and, together with the Series B
Collateral Agent, collectively, the “Series B Agents” and, together with the
Series A Agents, collectively, the “Agents”).  Capitalized terms used herein
without definition are used as defined in each of the Note Purchase Agreements
referred to below.

 

WHEREAS, the Issuer and the Series A Holders are party to that certain Series A
Note Purchase Agreement, dated as of December 21, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Series A Note Purchase
Agreement”), among the Issuer, DFR, the Series A Collateral Agent, the
purchasers party thereto, the Series A Administrative Holder and each other
holder from time to time party thereto as provided therein.

 

WHEREAS, the Issuer and the Series B Holders are party to that certain Series B
Note Purchase Agreement, dated as of December 21, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Series B Note Purchase Agreement”
and, together with the Series A Note Purchase Agreement, collectively, the “Note
Purchase Agreements”), among the Issuer, DFR, the Series B Collateral Agent, the
purchasers party thereto, the Series B Administrative Holder and each other
holder from time to time party thereto as provided therein.

 

WHEREAS, pursuant to the terms of the Series A Note Purchase Agreement, the
Issuer has issued promissory notes to the Series A Holders in an aggregate
principal amount of $48,868,196 (the “Series A Notes”) and each Series A Holder
is, as of the date hereof, the owner of Series A Notes in an aggregate principal
amount set forth opposite to such Series A Holder’s name on Schedule A attached
hereto.

 

WHEREAS, pursuant to the terms of the Series B Note Purchase Agreement, the
Issuer has issued promissory notes to the Series B Holders in an aggregate
principal amount of $25,073,445 (the “Series B Notes” and, together with the
Series A Notes, the “Notes”) and each Series B Holder is, as of the date hereof,
the owner of Series B Notes in an aggregate principal amount set forth opposite
to such Series B Holder’s name on Schedule B attached hereto.

 

WHEREAS, the Holders and the Agents have agreed that in consideration of the
Issuer paying the Note Repayment Amount (as defined below) to the Holders and
the Agents, as applicable, in accordance with Section 2 below, the Notes shall,
as of the Payment Date, be treated as fully paid and cancelled and the Issuer
shall, subject to Section 16 hereof, be released from any further obligations or
liabilities in connection with the Notes or any of its other obligations with
respect thereto under the Note Purchase Agreements or any other Note Documents
thereunder (except for such obligations that pursuant to the Note Documents are
expressly stated to survive termination of the Note Documents).

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1                                         DEFINITIONS

 

1.1                               As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Effective Date” means July 31, 2010.

 

“Investment Transaction” means any debt and/or equity financing transaction
and/or recapitalization transaction (or any combination thereof) consummated by
the Issuer, DFR or any of their respective Subsidiaries on or after the date
hereof, which, together with any other debt and/or equity financing transaction
and/or recapitalization transaction (or any combination thereof) consummated by
the Issuer, DFR or any of their respective Subsidiaries on or after the date
hereof, results in aggregate cash proceeds to the Issuer, DFR and their
respective Subsidiaries in an amount equal to at least $25,000,000.

 

“Investment Transaction Date” means the date on which a closing under an
Investment Transaction shall have occurred.

 

“Note Repayment Amount” means the sum of (i) the Series A Note Repayment Amount
and (ii) the Series B Note Repayment Amount.

 

“Parties” means, collectively, each of the Issuer, DFR, each Holder and each
Agent.

 

“Payment Date” means the date on or prior to the Effective Date on which the
Issuer shall have paid the Note Repayment Amount in full in accordance with
Section 2.1.

 

“Series A Note Repayment Amount” means the sum of (a) with respect to all
Series A Holders in the aggregate, $31,317,000.00 in full satisfaction of the
$48,868,196.00 in aggregate principal amount of Series A Notes being discharged
pursuant to this Agreement (i.e., at a price equal to $640,846.25 per $1,000,000
of principal amount being discharged) plus (b) all accrued and unpaid interest
with respect to the outstanding principal amount of the Series A Notes held by
the Series A Holders as of the Payment Date (as confirmed or determined by the
Series A Administrative Holder pursuant to Section 2.1) plus (c) all unpaid
costs and expenses of the Series A Holders, the Series A Administrative Holder
and the Series A Collateral Agent (including, without limitation, the reasonable
fees and expenses of counsel to the Series A Holders, the Series A
Administrative Holder and the Series A Collateral Agent) in connection with the
Series A Notes, the Series A Note Purchase Agreement, the other Note Documents
(as defined in the Series A Note Purchase Agreement) and this Agreement (as
notified in writing by the Series A Administrative Holder to the Issuer prior to
the Payment Date).

 

“Series B Note Repayment Amount” means the sum of (a) with respect to all
Series B Holders in the aggregate, $23,683,000.00 in full satisfaction of the
$25,073,445.00 in aggregate principal amount of Series B Notes being discharged
pursuant to this Agreement (i.e., at a price equal to $944,545.12 per
$1,000,000.00 of principal amount being discharged), plus (b) all accrued and
unpaid interest with respect to the outstanding principal amount of the Series B
Notes held by the Series B Holders as of the Payment Date (as confirmed or
determined by the Series B Administrative Holder pursuant to Section 2.1) plus
(c) all unpaid costs and expenses of the Series B Holders, the Series B
Administrative Holder and the Series B Collateral Agent (including, without
limitation, the reasonable fees and expenses of counsel to the Series B Holders,
the Series B Administrative Holder and the Series B Collateral Agent) in
connection with the Series B Notes, the Series B Note Purchase Agreement, the
other Note Documents (as defined in the Series B Note Purchase Agreement) and
this

 

2

--------------------------------------------------------------------------------


 

Agreement (as notified in writing by the Series B Administrative Holder to the
Issuer prior to the Payment Date).

 

2                                         REPAYMENT OF NOTES

 

2.1                               If the Investment Transaction Date shall have
occurred prior to or on the Effective Date, notwithstanding anything to the
contrary contained in the Intercreditor Agreement or the Note Documents, the
Issuer shall, on such Investment Transaction Date, pay to (i) the Series A
Holders, the Series A Note Repayment Amount, with each Series A Holder receiving
such portion of the Series A Note Repayment Amount set forth opposite such
Holder’s name on Schedule D attached hereto under the heading “Holder/Agent
Repayment Amount” as complete and full repayment of the Series A Notes held by
such Series A Holder as set forth on Exhibit A, (ii) the Series B Holders, the
Series B Note Repayment Amount, with each Series B Holder receiving such portion
of the Series B Note Repayment Amount set forth opposite such Holder’s name on
Schedule D attached hereto under the heading “Holder/Agent Repayment Amount,” as
complete and full repayment of the Series B Notes held by such Series B Holder
as set forth on Exhibit B, (iii) the Series A Administrative Holder the portion
of the Series A Note Repayment Amount owed to the Series A Agents (as notified
by the Series A Administrative Holder to the Issuer pursuant to the penultimate
sentence of this Section 2.2) and (iv) the Series B Administrative Holder the
portion of the Series B Note Repayment Amount owed to the Series B Agents (as
notified by the Series B Administrative Holder to the Issuer pursuant to the
penultimate sentence of Section 2.2), in each case by wire transfer of
immediately available funds to the accounts listed as such Person’s account in
Schedule C attached hereto.

 

2.2                               At least four Business Days in advance of the
contemplated Payment Date, the Issuer shall provide in writing to each of the
Series A Administrative Holder and the Series B Administrative Holder the
Issuer’s calculation of (i) the portion of the Series A Note Repayment Amount
and the Series B Note Repayment Amount, respectively, representing the aggregate
accrued and unpaid interest with respect to the Series A Notes or the Series B
Notes, as applicable, as of such contemplated Payment Date and (ii) the
aggregate accrued and unpaid interest owing to each Holder as of such
contemplated Payment Date, in each case which amounts shall be confirmed by the
Series A Administrative Holder or the Series B Administrative Holder, as
applicable, in its discretion.  If the Series A Administrative Holder or the
Series B Administrative Holder does not agree with the Issuer’s calculations of
such accrued and unpaid interest with respect to the Series A Notes or the
Series B Notes, respectively, the Series A Administrative Holder or the Series B
Administrative Holder, as applicable, shall not later than two Business Days
prior to the contemplated Payment Date provide its own calculation of such
amount to the Issuer and the Series A Administrative Holder or the Series B
Administrative Holder, as applicable, and such determination shall be conclusive
and binding on the Parties in the absence of manifest error.  At least two
Business Days prior to the Payment Date, the Agents shall notify the Issuer of
the amount of unpaid costs and expenses owed to the Holders and the Agents
pursuant to Section 9.04 of each of the Note Purchase Agreements (including,
without limitation, the reasonable and documented out-of-pocket costs and
expenses of the Holders and Agents relating to the negotiation, preparation,
execution and delivery of this Agreement) to be paid on such contemplated
Payment Date.  Upon receipt of the Note Repayment Amount in full in cash in
accordance with Section 2.1, each Holder and each Agent shall be deemed to have
accepted such amount in full satisfaction and settlement of the Notes owned by
such Holder, all reimbursement and other obligations owed to the Holders and the
Agents under the Note Documents and all other obligations with respect thereto.

 

2.3                               The Issuer shall use its commercially
reasonable efforts to cause the Investment Transaction Date to occur prior to
the Effective Date.

 

3

--------------------------------------------------------------------------------


 

3                                         EFFECT OF REPAYMENT

 

Each Holder hereby acknowledges that upon payment by the Issuer of the Note
Repayment Amount in full in accordance with Section 2.1:

 

3.1                               all obligations of the Issuer under the Notes
shall be discharged in full, and the Issuer and all other Note Parties shall be
released and discharged from any and all of their obligations and liabilities
with respect to the Notes arising under the Notes, the Note Purchase Agreements,
any other Note Document under the Note Purchase Agreements and all other
documents and agreements executed and delivered pursuant to the Note Purchase
Agreements (except for obligations under this Agreement and such obligations
that pursuant to the Note Documents are expressly stated to survive termination
of the Note Documents);

 

3.2                               the Notes shall be effectively cancelled, and
of no further force and effect;

 

3.3                               the Liens created by the Guaranty and Pledge
Agreement or any other Note Document with respect to the Collateral and any
right, title or interest of the Holders (or any of the Agents on their behalf)
in the Collateral shall cease and be terminated and released, including pursuant
to Section 8.02 of each Note Purchase Agreement; and

 

3.4                               the Agents will (and the Holders hereby
instruct the Agents to) execute and deliver to the Issuer or any other Note
Party any and all documents as the Issuer or such Loan Party reasonably requests
in order to evidence or otherwise give public notice of such terminations and
releases (provided that any and all expenses relating to the preparation,
execution, delivery and/or recordation of any such terminations and releases
(and all documentation with respect thereto) shall be paid by the Issuer), and
the Holders hereby authorize the Issuer and the Agents from time to time on and
following the Payment Date to file the aforementioned documents, terminations
and releases.

 

4                                         REPRESENTATIONS AND WARRANTIES

 

4.1                               Each Party represents and warrants to the
other Parties as of the date hereof and as of the Payment Date that this
Agreement has been duly authorized, executed and delivered by such Party, and
that this Agreement is a legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally and by general equitable principles.

 

4.2                               Each of the Issuer and DFR hereby represents
and warrants to the Holders and the Agents as of the date hereof and as of the
Payment Date that the execution, delivery and performance of this Agreement by
the Issuer and DFR, the repayment of the Notes, as contemplated by this
Agreement, and, as of the Payment Date, the consummation of the Investment
Transaction (including any financing and recapitalization transactions entered
into by the Issuer, DFR or any of their respective Subsidiaries after the date
hereof) do not and will not conflict with, result in the breach of or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligations to which it is a party  or under its certificate of
incorporation, bylaws or other governing instruments.

 

4.3                               Each of the Issuer and DFR hereby represents
and warrants to the Holders and the Agents that, as of the Payment Date and
after giving effect to the Investment Transaction and the payment of the Note
Repayment Amount, it shall be Solvent.

 

4.4                               DFR hereby represents and warrants to the
Holders and the Agents that, since the date of the filing of DFR’s Form 10-Q for
the period ended September 30, 2009 with the SEC, there has

 

4

--------------------------------------------------------------------------------


 

been no material decrease in the aggregate amount of DFR’s unrestricted cash and
cash equivalents.

 

4.5                               Each Holder hereby represents and warrants to
the Issuer and DFR as of the date hereof and as of the Payment Date that such
Holder (i) is the record and beneficial owner of the Notes in the principal
amounts set forth opposite such Holder’s name on Schedule A or Schedule B
attached hereto, as applicable, (ii) exercises sole investment authority with
respect to such Notes, including the power to sell, assign and transfer such
Notes to the Issuer and (iii) has not assigned, transferred, or otherwise
disposed of, or agreed to assign, transfer or otherwise dispose of any right,
title or interest in or to, such Holder’s Notes to any other Person (other than
pursuant to this Agreement).

 

4.6                               Each Holder and each Agent hereby represents
and warrants to the Issuer and DFR as of the date hereof that it does not
presently have any outstanding claims for indemnification under any Note
Document, including under Section 9.04 of the Note Purchase Agreements, against
the Issuer, DFR or any of their respective Subsidiaries and, to its actual
knowledge, no fact presently exists that with the elapse of time or otherwise
would give rise to or provide any basis for any such claim for indemnification
against the Issuer, DFR or any of their respective Subsidiaries.

 

4.7                               DFR and the Issuer each hereby represents and
warrants to each Holder and each Agent as of the date hereof that it does not
presently have any outstanding claims for indemnification under any Note
Document against any Holder or Agent and, to its actual knowledge, no fact
presently exists that with the elapse of time or otherwise would give rise to or
provide any basis for any such claim for indemnification against any Holder or
Agent.

 

5                                         ADDITIONAL COVENANTS

 

5.1                               Prior to the Investment Transaction Date, the
Issuer shall deliver evidence to the Holders and the Agents in form and
substance reasonably satisfactory to the Holders and the Agents that the
transactions contemplated by Sections 2 and 3 of this Agreement (including,
without limitation, the payment of the Note Repayment Amount pursuant to
Section 2.1) are a condition precedent to the closing of the Investment
Transaction.

 

5.2                               Each of the Issuer and DFR agrees that
immediately following the closing of the Investment Transaction, the Issuer and
DFR shall have immediately available and unrestricted cash in an amount that is
sufficient, together with the net cash proceeds of the Investment Transaction,
to pay the Note Repayment Amount in full.

 

5.3                               Each of the Issuer and DFR agrees that it will
not make, and will not cause any other Person to make, any statement that could
reasonably be expected to disparage or demean any Holder or Agent or any of
their Subsidiaries with respect to any of the matters contemplated by this
Agreement, the Note Purchase Agreements or the Investment Transaction and that
it will not make, and will not cause any other Person to make, any statement
that could reasonably be expected to be adverse to any Holder or Agent or any of
their Subsidiaries with respect to any of the matters contemplated by this
Agreement, the Note Purchase Agreements or the Investment Transaction; provided,
however, that nothing contained in this Section 5.3 shall prohibit, limit or
restrict the Issuer or DFR from (i) asserting or enforcing any rights, claims or
defenses or pursuing any remedies it may have against any Holder or Agent, or
any of its successors or assigns, under this Agreement, the Note Purchase
Agreements or any other Note Documents or (ii) making statements that it
believes are necessary or advisable in connection with (A) the fulfilment of its
obligations under applicable law or regulation, including, without limitation,
making statements contained in filings made or required to be made with, or
documents or reports delivered or required to be delivered to, any Governmental
Authority, including without limitation the SEC, and/or (B) any pleadings,
filings or written

 

5

--------------------------------------------------------------------------------


 

communications between or among the Parties with respect to any actual or
threatened litigation or investigation by any Governmental Authority related
thereto.  Unless the Payment Date shall have occurred on or prior to the
Effective Date, the provisions of this Section 5.3 shall terminate and be of no
further force and effect on the day following the Effective Date.  If the
Payment Date shall have occurred on or prior to the Effective Date, the
provisions of this Section 5.3 shall terminate and be of no further force and
effect following the second anniversary of the Effective Date.

 

5.4                               Each of the Holders and Agents agrees,
severally and not jointly, that it will not make, and will not cause any other
Person to make, any statement that could reasonably be expected to disparage or
demean either the Issuer or DFR or any of their subsidiaries with respect to any
of the matters contemplated by this Agreement, the Note Purchase Agreements or
the Investment Transaction, and that it will not make, and will not cause any
other Person to make, any statement that could reasonably be expected to be
adverse to the Issuer, DFR or any of their Subsidiaries in connection with the
management of assets for existing clients; provided, however, that nothing
contained in this Section 5.4 shall prohibit, limit or restrict any of the
Holders or Agents from (i) asserting or enforcing any rights, claims or defenses
or pursuing any remedies it may have against either the Issuer or DFR, or any of
its successors or assigns, under this Agreement, the Note Purchase Agreements or
any other Note Documents or (ii) making statements or taking actions that it
believes are necessary or advisable in connection with (A) the fulfilment of its
obligations under applicable law or regulation, including, without limitation,
making statements contained in filings made or required to be made with, or
documents or reports delivered or required to be delivered to, any Governmental
Authority, including without limitation the SEC, and/or (B) any pleadings,
filings or written communications between or among the Parties with respect to
any actual or threatened litigation or investigation by any Governmental
Authority related thereto.  Unless the Payment Date shall have occurred on or
prior to the Effective Date, the provisions of this Section 5.4 shall terminate
and be of no further force and effect on the day following the Effective Date. 
If the Payment Date shall have occurred on or prior to the Effective Date, the
provisions of this Section 5.4 shall terminate and be of no further force and
effect following the second anniversary of the Effective Date.

 

5.5                               Each of the Holders agrees that if the Payment
Date shall have occurred on or prior to the Effective Date, then such Holder
shall either deliver to the Issuer for cancellation on such Payment Date the
original Notes issued to such Holder in an aggregate principal amount equal to
the amount set forth opposite such Holder’s name on Schedule A or Schedule B
attached hereto, as applicable, or, in respect of each such Note that has been
lost, stolen, seized or destroyed, deliver, in lieu thereof, a duly executed
affidavit of loss and a duly executed indemnity agreement with respect thereto
reasonably acceptable to the Issuer.

 

6                                         TERMINATION OF THE INTERCREDITOR
AGREEMENT

 

Effective as of the Payment Date, the Issuer, DFR, each of the Agents and each
of the Holders agree that the Intercreditor Agreement shall terminate and be of
no further force or effect.

 

7                                         MUTUAL RELEASE

 

Effective as of the Payment Date, and subject to the terms hereof (including,
without limitation, Sections 3.1 and 16), (i) DFR and the Issuer each hereby
does, for itself and for its successors and assigns, fully and unconditionally
release and forever discharge the other Parties and their respective employees,
officers, directors, agents, successors, and assigns, (ii) each Series A Holder
hereby does, for itself and for its successors and assigns, fully and
unconditionally release and forever discharge each of DFR, the Issuer and their
respective Subsidiaries, the Series A Agents and, in each case, their respective
employees, officers,

 

6

--------------------------------------------------------------------------------


 

directors, agents, successors, and assigns, (iii) each Series B Holder hereby
does, for itself and for its successors and assigns, fully and unconditionally
release and forever discharge each of DFR, the Issuer and their respective
Subsidiaries, the Series B Agents (in their capacity as a Series B Agent) and,
in each case, their respective employees, officers, directors, agents,
successors, and assigns, (iv) each Series A Agent hereby does, for itself and
for its successors and assigns, fully and unconditionally release and forever
discharge each of DFR, the Issuer and their respective Subsidiaries, the other
Series A Agent, each Series A Holder and, in each case, their respective
employees, officers, directors, agents, successors, and assigns and (v) each
Series B Agent hereby does, for itself and for its successors and assigns, fully
and unconditionally release and forever discharge each of DFR, the Issuer and
their respective Subsidiaries, the other Series B Agent, each Series B Holder
and, in each case, their respective employees, officers, directors, agents,
successors, and assigns, in each case of clauses (i) through and including
(v) above, from all of their respective obligations and liabilities under or
claims relating to any of the Note Purchase Agreements, the Notes, any other
Note Documents under any of the Note Purchase Agreements and all other documents
and agreements delivered pursuant thereto (except for obligations and
liabilities under or claims relating to this Agreement and those that pursuant
to the Note Documents or other documents and agreements delivered pursuant
thereto are expressly stated to survive termination of the Note Documents).

 

8                                         NO TRANSFER OF NOTES

 

Each Holder agrees that, from the date hereof through and including Effective
Date, it shall not sell, transfer, assign or otherwise dispose of any of the
Notes (other than pursuant to this Agreement), any interest therein or any of
its related claims and rights arising out of or in connection with or otherwise
relating to the Notes, any of the Note Purchase Agreements or any other Note
Document under any Note Purchase Agreements, or any option thereon or any right
or interest with respect thereto, except to any individual that is an heir,
trustee or personal representative of such Holder, in each case, that has
assumed all obligations of such Holder hereunder.

 

9                                         RELEASE AND WAIVER

 

Effective as of the date hereof, and in consideration of the agreements of the
Holders under this Agreement, DFR on behalf of itself and its Subsidiaries and
Affiliates and each of their respective successors and assigns (collectively,
“Releasors”), hereby:

 

9.1                               waives unconditionally, irrevocably and
forever, in accordance with Section 11.12 of that certain Agreement and Plan of
Merger, dated as of December 17, 2007 (as amended, the “Merger Agreement”), by
and among DFR, DFR Merger Company, LLC, Deerfield & Company LLC and (solely for
the purposes of Article IX and XI and Sections 2.7, 3.3, 3.5, 6.5, 6.7, 6.10,
6.15, 6.19 and 6.20 of the Merger Agreement) WAG, WAG’s obligation under
Section 11.2(a)(iii) of the Merger Agreement to indemnify and hold any Buyer
Indemnified Party harmless from and against Losses equal to the Seller’s
Representative Percentage; and

 

9.2                               releases, acquits and discharges,
unconditionally, irrevocably and forever, to the fullest extent permitted by
law, WAG and its Affiliates, employees, officers, directors, agents, attorneys,
representatives, successors and assigns (collectively, “Releasees”), from any
and all claims, demands, causes of action, and obligations, of every kind,
nature and description whatsoever, which such Releasor ever had, now has or may
have in relation to WAG’s obligation under Section 11.2(a)(iii) of the Merger
Agreement, whether direct or derivative, liquidated or unliquidated, fixed or
contingent, matured or unmatured, disputed or undisputed, known or unknown,
foreseen or unforeseen, in law, equity or otherwise.  Each Releasor agrees not
to assert any claim, demand, cause of action, or obligation covered by this
Section 9 against any Releasee.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing in this Section 9 shall constitute an
acknowledgment that any Member otherwise is liable for any indemnity or other
obligation under Section 11.2(a)(iii) of the Merger Agreement.

 

The Parties agree that the release and waiver provided in this Section 9 shall
survive the termination of this Agreement.

 

For purposes of this Section 9, capitalized terms that are used but not
otherwise defined in this Agreement shall have the meaning ascribed to such
terms in the Merger Agreement.

 

10                                  COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart hereof by facsimile or
electronic portable document format shall have the same effect as delivery of an
originally executed counterpart hereof.

 

11                                  GOVERNING LAW

 

This Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York applicable to agreements made and to be
performed entirely within such state; provided that the Series A Collateral
Agent, the Series B Collateral Agent and each Holder shall retain all rights
arising under Federal law.

 

12                                  JURISDICTION

 

THE PARTIES HERETO HEREBY CONSENT, UNCONDITIONALLY AND  IRREVOCABLY, TO THE
NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF NEW
YORK AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT
TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
AGREEMENT IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  THE ISSUER AND DFR FURTHER IRREVOCABLY
WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THEM AND CONSENT TO THE
SERVICE OF PROCESS GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES
SET FORTH IN THE NOTE PURCHASE AGREEMENTS IN CONNECTION WITH ANY OF THE
AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH
PROCEEDINGS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE ISSUER AND
DFR HEREBY  IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN
THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS
BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
AGENTS OR HOLDERS TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER
PARTY IN ANY JURISDICTION.

 

13                                  ENTIRE AGREEMENT

 

This Agreement supersedes all other prior oral or written agreements between the
Parties with respect to the matters contained herein, and this Agreement
contains the entire understanding of the Parties with respect to the matters
covered herein and, except as specifically set forth

 

8

--------------------------------------------------------------------------------


 

herein, neither the Issuer nor any other Party hereto makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

14                                  TERMINATION

 

Unless the Payment Date shall have occurred on or prior to the Effective Date,
this Agreement (other than Sections 9, 11 and 12 hereof) shall terminate and
shall be of no further force and effect, on the day following the Effective
Date; provided that the Effective Date and the term of this Agreement may be
extended to any date on or prior to the Maturity Date pursuant to a written
agreement executed by DFR, the Issuer, the Series A Administrative Holder on
behalf of the Series A Holders and the Series B Administrative Holder on behalf
of the Series B Holders.  Each of the Series A Holders hereby authorizes the
Series A Administrative Holder to extend the term of this Agreement in its
discretion pursuant to this Section 14, and each of the Series B Holders hereby
authorizes the Series B Administrative Holder to extend the term of this
Agreement in its discretion pursuant to this Section 14.

 

15                                  NOTE DOCUMENT; AMENDMENTS

 

This Agreement and the provisions herein applicable to (i) the Series A Notes,
the Series A Holders and the Series A Agents shall constitute a Note Document,
as defined in the Series A Note Purchase Agreement, and (ii) the Series B Notes,
the Series B Holders and the Series B Agents shall constitute a Note Document,
as defined in the Series B Note Purchase Agreement, and amendments thereto,
other than as provided in Section 14 above with respect to the extension of the
term of this Agreement, shall be governed by Section 9.01 of the Series A Note
Purchase Agreement or the Series B Note Purchase Agreement, as applicable.  For
greater clarity and subject to the exception regarding the extension of the term
of this Agreement set forth in Section 14 hereof, the amendment of any provision
of this Agreement that would have required the consent of any Holder pursuant to
Section 9.01 of the Series A Note Purchase Agreement or the Series B Note
Purchase Agreement if such provision had been contained in the Series A Note
Purchase Agreement or Series B Note Purchase Agreement, respectively, shall
require such consent.

 

16                                  NOTES REMAIN OUTSTANDING

 

Notwithstanding anything to the contrary contained in this Agreement, prior to
the Payment Date, the Notes shall remain outstanding and in full force and
effect in accordance with the terms of the Series A Note Purchase Agreement or
the Series B Note Purchase Agreement, as applicable, until the Note Repayment
Amount with respect thereto is paid in full in accordance with Section 2.1
above. For the avoidance of doubt, nothing in this Agreement shall be deemed to
be an approval of, consent to, or waiver by any Holder in respect of, any action
taken or proposed to be taken by the Issuer, DFR or any of their respective
Subsidiaries in connection with any transaction not expressly permitted by the
Note Purchase Agreements and the other Note Documents, except for an Investment
Transaction consummated in accordance with the terms of this Agreement,
including, without limitation, the payment in full in cash of the Note Repayment
Amount on the Investment Transaction Date.

 

17                                  REINSTATEMENT

 

Notwithstanding anything to the contrary contained in this Agreement, if at any
time the payment of the Note Repayment Amount, or any part thereof, is rescinded
or must otherwise be restored or returned by any Holder or Agent upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Issuer
or any Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Issuer or
any Loan Party or any substantial part of its property, or otherwise, then
(i) the obligations of the Issuer and DFR hereunder and under the Notes, the
Note Purchase

 

9

--------------------------------------------------------------------------------


 

Agreements and under the Note Documents shall be reinstated with respect to the
principal amount of the Notes outstanding immediately prior to the payment of
the Note Repayment Amount, less any portion of the Note Repayment Amount that
has not been so rescinded or otherwise restored or returned, all as though such
payment had not been made, (ii) to the extent that amounts so rescinded,
restored or returned are with respect to a portion of the Note Repayment Amount
paid in respect of both the Series A Notes and Series B Notes, the Intercreditor
Agreement shall be reinstated with respect to the principal amount of the
Series A Notes and Series B Notes outstanding immediately prior to the payment
of the Note Repayment Amount, less any portion of the Note Repayment Amount that
has not been so rescinded or otherwise restored or returned, all as though such
payment had not been made, (iii) the mutual release in Section 7 shall be null
and void and (iv) Section 8 shall be null and void.

 

18                                  EXPENSES

 

The Issuer shall bear its own costs and expenses. The Issuer shall pay all
reasonable and documented out-of-pocket costs and expenses of the Holders and
Agents relating to the negotiation, preparation, execution and delivery of this
Agreement, which costs and expenses of the Holders and Agents shall, if not paid
prior to the Payment Date, be included in the Series A Note Repayment Amount and
the Series B Note Repayment Amount, as applicable.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

DEERFIELD & COMPANY LLC

 

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name:   

Robert A. Contreras

 

 

Title:

General Counsel

 

 

 

 

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name:

Robert A. Contreras

 

 

Title:

General Counsel

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

WENDY’S/ARBY’S GROUP, INC. (f/k/a Triarc Companies, Inc.), as Series A
Collateral Agent

 

 

 

 

 

By:

/s/ Nils H. Okeson

 

 

Name:   

Nils H. Okeson

 

 

Title:

SVP, General Counsel and Secretary

 

 

 

 

 

WENDY’S/ARBY’S GROUP, INC. (f/k/a Triarc Companies, Inc.), as Series A
Administrative Holder

 

 

 

 

 

By:

/s/ Nils H. Okeson

 

 

Name:   

Nils H. Okeson

 

 

Title:

SVP, General Counsel and Secretary

 

 

 

 

 

WENDY’S/ARBY’S GROUP, INC. (f/k/a Triarc Companies, Inc.), as Series B
Collateral Agent

 

 

 

 

 

By:

/s/ Nils H. Okeson

 

 

Name:   

Nils H. Okeson

 

 

Title:

SVP, General Counsel and Secretary

 

 

 

 

 

SPENSYD ASSET MANAGEMENT LLLP, as Series B Administrative Holder

 

 

 

 

 

By:

/s/ Gregory Sachs

 

 

Name:   

Gregory Sachs

 

 

Title:

Authorized Representative

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

WENDY’S/ARBY’S GROUP, INC. (f/k/a Triarc Companies, Inc.), as Series A Holder

 

 

 

 

 

By:

/s/ Nils H. Okeson

 

 

Name:   

Nils H. Okeson

 

 

Title:

SVP, General Counsel and Secretary

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

JONATHAN TRUTTER, as Series A Holder

 

 

 

/s/ Jonathan W. Trutter

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

JOHN K. BRINCKERHOFF AND LAURA R. BRINCKERHOFF REVOCABLE TRUST, as Series A
Holder

 

 

 

 

 

By:

/s/ John K. Brinckerhoff

 

 

Name: John K. Brinckerhoff

 

 

Title: Trustee

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

PAULA HORN, as Series A Holder

 

 

 

/s/ Paula Horn

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

SCOTT ROBERTS, as Series B Holder

 

 

 

/s/ Scott Roberts

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

RIVER ROAD HOLDINGS, LLC, as Series B Holder

 

 

 

 

 

By:

/s/ Bradley Rosen

 

 

Name:

Bradley Rosen

 

 

Title:

Authorized Representative

 

 

 

 

 

By:

/s/ Michelle Sibley

 

 

Name:

Michelle Sibley

 

 

Title:

Authorized Representative

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------


 

 

GHS 2008 SCM TRUST, as Series B Holder

 

 

 

 

 

By:

/s/ Gerald M. Sachs

 

 

Name:

Gerald M. Sachs

 

 

Title:

Trustee

 

[Signature Pate to DFR Payment Agreement and Release]

 

--------------------------------------------------------------------------------